DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.  This Final Office Action is in response to amendment filed on 01/28/2022.
	Claims 17 and 20-31 have been amended. Claims 18 and 19 have been canceled. Claims 17 and 20-32 remain pending in the application. 

Response to Amendment

The amendment filed 01/28/2022 has been entered. Claims 17 and 20-31 have been amended. Claims 18 and 19 have been canceled. Claims 17 and 20-32 remain pending in the application. 

Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/30/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant amendment to the Specifications have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/30/2021.. The objection has been withdrawn in view of the amended Specification.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/30/2021.. The objection has been withdrawn in view of the amended claims.
Applicant amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 09/30/2021. The rejection has been withdrawn in view of the amended Claims.


 	Response to Arguments


 	Regarding Applicant’s arguments, on page 8-14 of the remark filed on 01/08/2022, newly amended independent claim 17: “causing the privacy control information to be stored in a distributed ledger for controlling access to different components of the media vector and.”, 
	Newly amended independent claims 21 and 28: “such that at least some different privacy-controlled visual media content parts of the source media content are removed, substituted or hidden at different privacy-controlled components,”, arguments are not persuasive.
	Applicant argues on page 11 section of the remarks filed on 01/28/2022 that the cited references do not explicitly teach the privacy controlled caused to be stored in a distributed ledger. Applicant’s interpretation of the reference has been noted; however, 
Applicant argues on page 12 paragraph 3 of the remarks filed on 01/28/2022 that the cited references do not explicitly teach every element of the claims including that different privacy-controlled visual media content parts of the source media content are removed, substituted or hidden at different privacy-controlled components. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Rao teaches on Par. (0036) media contents that are hidden or masked based on privacy sensitive areas. Rao further describes in Par. (0045) different privacy controlled components such as images or video with private sensitive areas such as a face, license plate, access points etc. and on Par. (0045) describing modified versions of the images or videos that are blurred to mask private sensitive features. Therefore the rejection is maintained.


to provide different levels of privacy-controlled visual media content parts of the source media content for presentation, and
determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.”, 
The newly added limitation of independent claims 21 and 28: “to provide different levels of privacy-controlled visual media content parts of source media content for presentation”
applied for determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.” arguments are persuasive. 
Therefore, the 35 U.S.C. 103 rejection Rao et al. (U.S Pub. No. 20170076572) in further view of Ur et al. (U.S No. 9298931), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Frank et al. (U.S Pub. No. 20160224803) and Sherrets et al. (U.S Pub. No. 20150186660), in conjunction with Rao et al. (U.S Pub. No. 20170076572) and Ur et al. (U.S No. 9298931). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 8-14, regarding allowance of the application. Examiner asserts that claims 17 and 20-32 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17 and 20-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

	In regards to Claims 17 and 21, the applicant recites the limitation “such that at least some different privacy-controlled visual media content parts of the source media content are removed, substituted or hidden at different privacy-controlled components,”, this creates confusion because by using the phrase “such that” the claim limitation is using conditional language on a process or step that At least some different privacy-controlled visual media content parts of the source media content 402 may be removed, substituted or hidden at different privacy- controlled components 404, 406. In some embodiments, the source media content comprises image data. The image data is thus analysed for detecting privacy-sensitive image elements. Regions of image data comprising privacy-sensitive elements are classified and assigned privacy levels according to content owner's preferences. Privacy- sensitive image elements are included or avoided in the privacy-controlled components on the basis of the assigned privacy levels.”. Therefore it will be broadly and reasonably interpreted that after the phrase ‘such that” hold no patentable weight as it is an optional or intended step. For compact prosecution purposes Examiner will map that limitation to the masking or hiding of sensitive information corresponding to images or media vectors that are captured. Examiner suggest amending the claims by removing the phraseology “such that” and replacing it with a definitive step or limitation that will occur.

	In regards to Claim 21 line 13 and Claim 28 line 8, the applicant recites the limitation “different privacy controlled components”, this is unclear because different privacy-controlled components was already previously recited earlier in the claims. This creates confusion as to which different privacy-controlled components Personal media content may thus be post-processed to produce 100 a media vector with a number of different privacy-controlled components. The privacy- controlled components of the media vector can be understood as different copies of the visual media content in which different elements are removed or substituted, e.g. substituting people with black silhouettes. The privacy control information assigned 110 for each component of the media vector may comprise privacy-related information and instructions that may also be referred to as a privacy array.” Therefore it will be broadly and reasonably interpreted that different privacy-controlled components are referring to the same different privacy-controlled components recited earlier in the claims. Examiner suggests amending the claims by using the phrase “the” in front of different privacy-controlled components to recite consistent claim language and to eliminate confusion. 

	In regards to Claims 21 and 28, the applicant recites the limitation “at least one of the privacy-controlled components”, this is this is unclear because at least one of the privacy-controlled components was already previously recited earlier in the claims. This creates confusion as to which at least one of the privacy-controlled components the applicant is referring to. If it is the same at least one of the privacy-controlled components recited earlier in the claims or if it is a new embodiment of at least one of the privacy-controlled components. The specification states on Par. (0024) “The media vector refers generally to a collection of at least the privacy-controlled components and may be structured in various forms. Each privacy-controlled component is a partially modified version of the source media content. Privacy control information is assigned 110 for each of the components. The privacy control information is provided 120 or stored for controlling access to one or more of the components of the media vector.” Therefore it will be broadly and reasonably interpreted that at least one of the privacy-controlled components are referring to the same at least one of the privacy-controlled components recited earlier in the claims. Examiner suggests amending the claims by using the phrase “the” in front of at least one of the privacy-controlled components to recite consistent claim language and to eliminate confusion. 

In regards to Claims 22 and 29, the applicant recites the limitation “at least one of the privacy-controlled components”, this is this is unclear because at least one of the privacy-controlled components was already previously recited earlier in the claims. This creates confusion as to which at least one of the privacy-controlled components the applicant is referring to. If it is the same at least one of the privacy-controlled components recited earlier in the claims or if it is a new embodiment of at least one of the privacy-controlled components. The specification states on Par. (0024) “The media vector refers generally to a collection of at least the privacy-controlled components and may be structured in various forms. Each privacy-controlled component is a partially modified version of the source media content. Privacy control information is assigned 110 for each of the components. The privacy control information is provided 120 or stored for controlling access to one or more of the components of the media vector.” Therefore it will be broadly and reasonably interpreted that at least one of the privacy-controlled components are referring to the same at least one of the privacy-controlled components recited earlier in the claims. Examiner suggests amending the claims by using the phrase “the” in front of at least one of the privacy-controlled components to recite consistent claim language and to eliminate confusion. 

	In regards to Claims 24 and 31, the applicant recites the limitation “the blockchain ledger”, this is unclear because in independent claims 21 and 28 the applicant recites the limitation distributed ledger. This creates confusion because blockchain ledger was never recited prior to claims 24 and 31. The specification states on Par. (0033) “The distributed ledger is a blockchain ledger and the privacy control information is provided 120 to the blockchain ledger in response to validation of a blockchain transaction comprising the assigned privacy control information.”. Therefore it will be broadly and reasonably interpreted that the reciting of the limitation blockchain ledger is referring to the distributed ledger recited in the independent claims. Examiner suggest amending the claims by using the limitation “distributed ledger” in place of blockchain ledger to recite consistent claim language and eliminate confusion. 


Claim 23, 25-27, 30, and 32 are being additionally rejected for being dependent on a rejected base claim





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17, 21, 26 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”), Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”) and Frank et al. (U.S Pub. No. hereinafter referred to as “Frank”) in further view of Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”)

	Regarding Independent Claim 17 (Currently Amended), Rao teaches an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: (Par. (0058) “All of the apparatus, methods, and algorithms disclosed and claimed herein can be made and executed without undue experimentation in light of the present disclosure. While the invention has been described in terms of preferred embodiments, it will be apparent to those having ordinary skill in the art that variations may be applied to the apparatus, methods and sequence of steps of the method without departing from the concept”; apparatus), (Par. (0040-0042) “the computing device 304 comprises a user interface 402, a Central Processing Unit (“CPU”) 406, a system bus 410, a memory 412 connected to and accessible by other portions of computing device 304 through system bus 410, and hardware entities 414 connected to system bus 410 [..]Hardware entities 414 can include a disk drive unit 416 comprising a computer-readable storage medium 418 on which is stored one or more sets of instructions 420 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein. The instructions 420 can also reside, completely or at least partially, within the memory 412 and/or within the CPU 406 during execution thereof by the computing device 304. The memory 412 and the CPU 406 also can constitute machine-readable processor with memory including computer code (software code/ instructions configured to))
- generate, based on source media content, a media vector comprising one or more privacy- controlled components, (Par.  (0024-0026) “to FIG. 1, there is provided an illustration of an exemplary architecture for a surveillance system that is useful for understanding the functions thereof. It is quite common for enterprises (such as retail stores) to use video recording or CCTV equipment for surveillance [..] certain sensors or video analytics events in the enterprises can inhibit the masking function in the IP camera 112. For instance, occurrence of an EAS alarm or recognizing a face of a shoplifter by video analytics can be used to inhibit the masking function. The video clips required for verification by CMS operators need to have both pre-alarm and post alarm content..”; source media content (EAS surveillance system the source capturing media (video/images)), (Par. (0003) “systems and methods for selectively controlling privacy masking of image and/or video content. The methods involve performing privacy masking operations by a privacy masking component to encode at least one first captured image or first captured video with first privacy masking features (e.g., image blurring). The privacy masking features obscure privacy sensitive areas of the first captured image or first captured video.”; media vector (captured image or videos) corresponding top privacy component), (Par. (0030-0032) “the video masking process is performed using IP camera 112. A detailed block diagram of the IP camera 112 is provided in FIG. 2. The video frames captured by the video capture drivers 202 media vector (video frames captured) including privacy controlled components (metadata with information)), (Par.  (0021) “privacy information wherein (a) certain areas of video can be masked and (b) only certain privileged users can unmask and display the original content in the video. In the context where video clips corresponding to alarms are generated by a number of sensors, there are requirements that the video clips be exported to third party video verification and monitoring services”; metadata and information corresponding to privacy information and privileged access to captured video/image content))
wherein each of the privacy-controlled component is a partially modified version of the source media content such that at least some different privacy-controlled visual media content parts of the source media content are removed, substituted or hidden at different privacy-controlled components, and (Par.  (0036) “images and/or videos are captured by camera(s) 302.sub.1, . . . , 302.sub.N and/or video recorder(s) 314.sub.1, . . . , 314.sub.M. The captured images are processed by the computing device 304 for encoding the same with privacy masking features. The privacy masking features can include, but are not limited to, image media contents are hidden (privacy masking [.] obscure privacy sensitive areas)), (Par.  (0032) “The video encoder 208 encodes the video frames with masked content in a base layer. [..] Client devices without the privileges can decode and display only the base layer which would have masked ROIs in the video content.”; media content is hidden (masked)), (Par. (0045) “the privacy masking features can include, but are not limited to, image blurring. The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof. The privacy sensitive areas include, but are not limited to, areas representing a physical attribute of at least one person (e.g., a person's face), license plates, and/or access points to certain areas of a facility. The privacy sensitive areas are also referred to herein as “Regions Of Interest (“ROIs”). The ROIs can be specified by a user of a surveillance system”; at different privacy controlled components (privacy masking features includes image/video with privacy sensitive areas such as persons face, licenses plates, access points etc.), (Par. (0045) “the privacy masking features can include, but are not limited to, image blurring. The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof.”; modified version of the source media content (image blurring/ masking features corresponding to privacy component))
However Rao does not explicitly teach - assign for each of the privacy-controlled  components privacy control information to provide different levels of privacy-controlled visual media content parts of the source media content for presentation, and - causing the privacy control information to be stored in a distributed ledger for controlling access 
Wherein Ur teaches - assign for each of the privacy-controlled components privacy control information. (Col. 3 lines 40-55 “Data 111, as set forth above, may include a privacy policy or a dynamic update to an existing privacy policy for implementing digital media privacy protection. Thus, data 111 may include a database, pertaining to subjects 102, of permissions regarding digital media files, e.g., photographs and/or videos, captured by client device 105. Therefore, data 111 may include a database of names of subjects 102, photographic and/or video images and corresponding names of subjects 102, and permissions (e.g., full, conditional, or denied) for one or more of subjects 102”; privacy control information (data correlating to privacy policy of photographs and videos)), (Figure 3 labels 311, 315, 310, and 305; each of the components being assigned (given/ sent) privacy control information (data corresponding to privacy policy)), (Col. 3 lines 30-40 “ may relay data 111 including, at least, a privacy policy or a dynamic update to an, existing privacy policy by which digital media privacy protection may be implemented on client device 105.”; assign privacy control information (relay data corresponding to privacy policy) to each of the components (components in client device; Figure 2 labels 210, 215, 220, 225 and 230)))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ur within the teachings of Rao to include assigning for each of the privacy-controlled components privacy control information 
	However Rao and Ur do not explicitly teach to provide different levels of privacy-controlled visual media content parts of the source media content for presentation, and - causing the privacy control information to be stored in a distributed ledger for controlling access to different components of the media vector and determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.
- causing the privacy control information to be stored in a distributed ledger for controlling access to different components of the media vector and (Par.  (0074) “a vector of numerical values (e.g., integer or real values), with each position in the vector corresponding to a certain feature. However, in some embodiments, feature values may include other types of data, such as text, images, and/or other digitally stored information.”; media vector (vector associated with images), (Par. (0132) “the sensor 102 may be a camera that captures images of the user 101, in order to determine facial expressions and/or posture. Additional information regarding sensors and how measurements of affective response may be taken may be found at least in section 1—Sensors and section 2—Measurements of Affective Response.”; components of the media vector (sensor component or camera capturing media (images)), (Par. (0958) “the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems). Optionally, the collection module submits to the one or more databases queries involving selection criteria which may include: a type of an experience, a location the experience took place, a timeframe during which the experience took place, an identity of one or more users who had the experience, and/or one or more characteristics corresponding to the users”; stored in a distributed ledger (blockchain-based systems for storage)), (Par. (1206-1207) “assessment of the potential risk involved in releasing of even aggregate results may be required in order to preserve user privacy and reduce the risk that inferences, [..] a trusted entity is a party that may have access to private data of users and/or to measurements of affective response of the users. Additionally or alternatively, a trusted entity may have access to information that may be used to privacy control information for controlling access (privacy corresponding to access of private data)), (Par. (0195) “entity that wishes to protect the privacy of the user 101. For example, the entity may be a software agent operating on behalf of the user 101.”; software agent correlating to privacy control information (privacy of user)), (Par. (0883) “the restrictions may dictate the identity of users that may be monitored by a software agent. In one example, an agent may be restricted to provide information only about users that gave permission for this action. Optionally, these users are considered users on behalf of whom the software agent operates. In another example, the protocol may dictate that no identifying information about users, who are not users on behalf of whom the software agent operates, may be collected. In another example, the protocol may dictate certain conditions for collecting information about users.”; privacy control information for controlling access (provide information only about users that gave permission))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Frank within the teachings of Rao and Ur to include the storage using a distributed ledger for controlling access to one or more components of the media vector because of the analogous concept of privacy control and controlling access of images, videos and media contents of devices. Frank includes a process of storing the privacy control information in a distributed ledger for controlling access to one or more of the components of the media vector. This is significant 
	However Rao, Ur and Frank do not explicitly teach to provide different levels of privacy-controlled visual media content parts of the source media content for presentation, and, and determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.
	Wherein Sherrets teaches to provide different levels of privacy-controlled visual media content parts of the source media content for presentation, and (Par. (0031) “a designated user access level (or "privacy level") 236. The users in the "friends" group of the uploading user can access the photo, including viewing it, adding comments or other additional content to it (if permitted by the uploading user),”; assign for each privacy controlled components (designate privacy levels for users in a group associated with access of photos)), (Par. (0038) “user who is referred to in shared content that has been instructed to [..]changes to user access (e.g., user access levels or privacy levels) for shared content referring to the user.”; different levels of privacy-controlled media content parts (user access/privacy levels associated with shared content))
shared content can include a photo, text, a video, an audio recording, or an indication of a physical location of the one or more referred users. In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission,”; shared content corresponding to photo, text, video, audio recording etc.)), (Par. (0039) “Dan V," has instructed to change the user access level of shared photo content, where the user viewing the GUI 270 is the preferred user who is tagged in the shared content. In this example, the tagged user "Bob A" is notified of the change in privacy level in notification 272, [..] he particular change in privacy level, which in this example is an increase in user access from "Friends" of Dan V to "Public." In addition, if the referred user has set his or her privacy settings to require his or her permission for the change to occur to this shared content, then a control 284 can be displayed to prompt the user to grant or deny permission (e.g., approve or disapprove) the change in user access”; provide different levels of privacy -controlled visual media content (privacy level of “Friends of Dan V” changed to “Public” corresponding to shared photo content)), (Par. (0023) “upload and post shared content, and/or perform other socially-related functions. For example, the social network system can allow a user to send messages to particular or multiple other users, form social links in the form of associations to other users within the social network system, group other users in user lists, friends lists, or other groups, post content including text, video sequence, audio sequence or recording”; of the source media content for presentation (posting or uploading of texts, videos, audio etc. on social networking))
determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user. (Par. (0024-0025) “the user can designate that the users in one user group can access content (e.g., receive and view the content on their client devices) which the user posts on the social network system, such as text or audio messages and graphical images [..] user can set privacy settings in his or her account or user profile to determine whether and how notifications and or prompts for permission are sent to the user when content that refers to the user is changed for user access, such as changed in user access level or privacy level. A social networking interface, including privacy settings, notifications, prompts”; determining at least one privacy-controlled components of the media vector (determine permissions, access level, privacy level corresponding to privacy settings of social network; allowed to be provided to a media content user (users in one group can access, receive and view posts, audio messages, images etc.)), (Par. (0036) “allow a user to designate if and how the user will be prompted for permission or approval to allow or disallow a change in user access of referring shared content. [..]user access or the content which the user will allow [..] user can select to disallow the instructed change in privacy level if the user denies permission, or the user can select to remove the referring information that refer to the user (such as tags) and then allow the change in privacy level to be made.”; determining (designating) one of the privacy controlled components allowed to be provided (to allow or disallow access to user based on permissions and privacy level))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sherrets within the teachings of Rao and Ur to include providing different level of privacy-controlled visual media content parts for presentation and determining one of the privacy-controlled components allowed to be provided to a media content user because of the analogous concept of privacy information corresponding with media content and access giving to various users. 


Regarding Independent Claim 21, Rao teaches an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: ((Par. (0058) “All of the apparatus, methods, and apparatus), (Par. (0040-0042) “the computing device 304 comprises a user interface 402, a Central Processing Unit (“CPU”) 406, a system bus 410, a memory 412 connected to and accessible by other portions of computing device 304 through system bus 410, and hardware entities 414 connected to system bus 410 [..]Hardware entities 414 can include a disk drive unit 416 comprising a computer-readable storage medium 418 on which is stored one or more sets of instructions 420 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein. The instructions 420 can also reside, completely or at least partially, within the memory 412 and/or within the CPU 406 during execution thereof by the computing device 304. The memory 412 and the CPU 406 also can constitute machine-readable media. [..] the hardware entities 414 include an electronic circuit (e.g., a processor) programmed for facilitating the provision of secure communications over a network link.”; processor with memory including computer code (software code/ instructions configured to))
	- receive, by a media content user apparatus privacy control information………, wherein the privacy control information is associated with one or more privacy-controlled components of a media vector……, each privacy-controlled component representing a partially modified version of associated source media content, and (Par. (0054) there is provided a flow diagram of an exemplary method 600 for manual compliance verification. Method 600 begins with step 602 and continues with step 604 where an audit process is initiated. Next in step 606, video information is received from at least one camera”; video information is received by a media content user apparatus (camera)), (Par. (0044-0045) “controlling privacy masking of image and/or video content. Method 500 begins with step 502 and continues with step 504 where images and/or video are captured. The images and/or video are captured by at least one camera (e.g., camera 302.sub.1, . . . , 302.sub.N of FIG. 3) and/or video recorder (e.g., video recorder 314.sub.1, . . . , 314.sub.M of FIG. 3). The captured images and/or video is(are) encoded with privacy masking features that obscure privacy sensitive areas thereon [..[ The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof. The privacy sensitive areas include, but are not limited to, areas representing a physical attribute of at least one person (e.g., a person's face), license plates, and/or access points to certain areas of a facility. The privacy sensitive areas are also referred to herein as “Regions Of Interest (“ROIs”). The ROIs can be specified by a user of a surveillance system”; video information corresponding to privacy control information (privacy masking on sensitive areas))
such that at least some different privacy-controlled visual media content parts of the source media content are removed, substituted or hidden at different privacy-controlled components, ((Par.  (0036) “images and/or videos are captured by camera(s) 302.sub.1, . . . , 302.sub.N and/or video recorder(s) 314.sub.1, . . . , 314.sub.M. The captured images are processed by the computing device 304 for media contents are hidden (privacy masking [.] obscure privacy sensitive areas)), (Par.  (0032) “The video encoder 208 encodes the video frames with masked content in a base layer. [..] Client devices without the privileges can decode and display only the base layer which would have masked ROIs in the video content.”; media content is hidden (masked)), (Par. (0045) “the privacy masking features can include, but are not limited to, image blurring. The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof. The privacy sensitive areas include, but are not limited to, areas representing a physical attribute of at least one person (e.g., a person's face), license plates, and/or access points to certain areas of a facility. The privacy sensitive areas are also referred to herein as “Regions Of Interest (“ROIs”). The ROIs can be specified by a user of a surveillance system”; at different privacy controlled components (privacy masking features includes image/video with privacy sensitive areas such as persons face, licenses plates, access points etc.), (Par. (0045) “the privacy masking features can include, but are not limited to, image blurring. The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof.”; modified version of the source media content (image blurring/ masking features corresponding to privacy component))
	However Rao does not explicitly teach  stored in a distributed ledger to provide different levels of privacy-controlled visual media content parts of source media content 
	Wherein Ur teaches - access at least one of the privacy-controlled  components of the media vector on the basis of the privacy control information. (Col. 7 lines 42-55 “server policy component 305 may access data 111, whether stored locally on a respective one of servers 112 or on client device 105. In accordance with various embodiments of digital media privacy protection, server policy component 305 may access permissions that grant full or partial/conditional permission to have corresponding digital media images captured by client device 105 rendered, i.e., stored, transferred, and/or shared with the facial image of the respective one of subjects 102 being unobfuscated. Alternatively, the server policy component 305 may access a prohibition, or denial, of such rendering of a corresponding digital media image.”; access at least one component (data stored on client device) on the basis of privacy control information  (permissions corresponding to digital media captured)), (Col. 4 lines 25-60 “client device 105 may include an operating system (OS) configuration 205 of various components or modules, e.g., implemented by a framework of hardware, software, firmware, or any combination thereof. [..] The various components or modules corresponding to OS configuration 205 may include, but are not limited to, an image capturing component 210, an obfuscation component 215, a facial recognition component 220, a policy component 225, and a rendering component 230. [..] Image capturing component 210 may refer to a framework of hardware, client device corresponding to at least one of the components (image capturing component, facial recognition component) of the media vector (digital media files, photographs/ videos))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ur within the teachings of Rao for the reasons discussed in independent claim 17 stated above.
	However Rao and Ur do not explicitly stored in a distributed ledger to provide different levels of privacy-controlled visual media content parts of source media content for presentation, applied for determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.
	Wherein Frank teaches stored in a distributed ledger (Par.  (0074) “a vector of numerical values (e.g., integer or real values), with each position in the vector corresponding to a certain feature. However, in some embodiments, feature values may include other types of data, such as text, images, and/or other digitally stored information.”; media vector (vector associated with images), (Par. (0132) “the sensor 102 may be a camera that captures images of the user 101, in order to determine facial expressions and/or posture. Additional information regarding sensors and how measurements of affective response may be taken may be found at least in section 1—Sensors and section 2—Measurements of Affective Response.”; components of the media vector (sensor component or camera capturing media (images)), (Par. (0958) “the one or more databases may involve decentralized storage (e.g., utilizing stored in a distributed ledger (blockchain-based systems for storage)), (Par. (1206-1207) “assessment of the potential risk involved in releasing of even aggregate results may be required in order to preserve user privacy and reduce the risk that inferences, [..] a trusted entity is a party that may have access to private data of users and/or to measurements of affective response of the users. Additionally or alternatively, a trusted entity may have access to information that may be used to associate between users and experiences, such as data identifying that users participated in a certain experience and/or that measurements of affective response of certain users were used in the computation of a score for the certain experience”; privacy control information for controlling access (privacy corresponding to access of private data)), (Par. (0195) “entity that wishes to protect the privacy of the user 101. For example, the entity may be a software agent operating on behalf of the user 101.”; software agent correlating to privacy control information (privacy of user)), (Par. (0883) “the restrictions may dictate the identity of users that may be monitored by a software agent. In one example, an agent may be restricted to provide information only about users that gave permission for this action. Optionally, these users are considered users on behalf of whom the software agent operates. In another example, the protocol may dictate that no identifying information about users, who are not users on behalf of whom the software agent operates, may be privacy control information for controlling access (provide information only about users that gave permission))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Frank within the teachings of Rao and Ur for the reasons discussed in independent claim 17 stated above.
However Rao, Ur and Frank do not explicitly teach However Rao and Ur do not explicitly to provide different levels of privacy-controlled visual media content parts of source media content for presentation, applied for determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user.
Wherein Sherrets teaches to provide different levels of privacy-controlled visual media content parts of source media content for presentation (Par. (0031) “a designated user access level (or "privacy level") 236. The users in the "friends" group of the uploading user can access the photo, including viewing it, adding comments or other additional content to it (if permitted by the uploading user),”; assign for each privacy controlled components (designate privacy levels for users in a group associated with access of photos)), (Par. (0038) “user who is referred to in shared content that has been instructed to [..]changes to user access (e.g., user access levels or privacy levels) for shared content referring to the user.”; different levels of privacy-controlled media content parts (user access/privacy levels associated with shared content)), (Par. (0004) “The shared content can include a photo, text, a video, an audio recording, or an indication of a physical location of the one or more referred users. In one embodiment, a suggested shared content corresponding to photo, text, video, audio recording etc.)), (Par. (0039) “Dan V," has instructed to change the user access level of shared photo content, where the user viewing the GUI 270 is the referred user who is tagged in the shared content. In this example, the tagged user "Bob A" is notified of the change in privacy level in notification 272, [..] he particular change in privacy level, which in this example is an increase in user access from "Friends" of Dan V to "Public." In addition, if the referred user has set his or her privacy settings to require his or her permission for the change to occur to this shared content, then a control 284 can be displayed to prompt the user to grant or deny permission (e.g., approve or disapprove) the change in user access”; provide different levels of privacy -controlled visual media content (privacy level of “Friends of Dan V” changed to “Public” corresponding to shared photo content))
(Par. (0023) “upload and post shared content, and/or perform other socially-related functions. For example, the social network system can allow a user to send messages to particular or multiple other users, form social links in the form of associations to other users within the social network system, group other users in user lists, friends lists, or other groups, post content including text, video sequence, audio sequence or recording”; of the source media content for presentation (posting or uploading of texts, videos, audio etc. on social networking))
applied for determining at least one of the privacy-controlled components of the media vector allowed to be provided to a media content user. ((Par. (0024-0025) “the user can designate that the users in one user group can access content (e.g., receive and view the content on their client devices) which the user posts on the text or audio messages and graphical images [..] user can set privacy settings in his or her account or user profile to determine whether and how notifications and or prompts for permission are sent to the user when content that refers to the user is changed for user access, such as changed in user access level or privacy level. A social networking interface, including privacy settings, notifications, prompts”; determining at least one privacy-controlled components of the media vector (determine permissions, access level, privacy level corresponding to privacy settings of social network; allowed to be provided to a media content user (users in one group can access, receive and view posts, audio messages, images etc.)), (Par. (0036) “allow a user to designate if and how the user will be prompted for permission or approval to allow or disallow a change in user access of referring shared content. [..]user access or the content which the user will allow [..] user can select to disallow the instructed change in privacy level if the user denies permission, or the user can select to remove the referring information that refer to the user (such as tags) and then allow the change in privacy level to be made.”; determining (designating) one of the privacy controlled components allowed to be provided (to allow or disallow access to user based on permissions and privacy level))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sherrets within the teachings of Rao, Ur and Frank for the reasons discussed in independent claim 17 stated above.





Regarding Dependent Claim 26 (Currently Amended), the combination of Rao, Ur, Frank and Sherrets teach the apparatus of claim 17, Rao further teaches the apparatus of claim 21, wherein the media vector comprises the source media content and a plurality of the privacy-controlled components as layers, wherein an anonymized base layer comprises no privacy-sensitive elements, and at least one further privacy-controlled layer comprising one or more privacy-sensitive elements. (Par. (0024) “a surveillance system that is useful for understanding the functions thereof. It is quite common for enterprises (such as retail stores) to use video recording or CCTV equipment for surveillance. Some enterprises use intrusion alarm systems and anti-theft systems for Electronic Article Surveillance (“EAS”) purposes. In some enterprises, it is important that certain privacy revealing features in video content be masked. The privacy features could be certain features which can uniquely identify a person or a customer. Such information could be face information, license plates of vehicles, etc. There are certain private places in the enterprises that are in the field of view of the camera”; media vector with source media content (video content associated with surveillance camera) and privacy control-components (privacy features), (Par. (0032) “the video frames with masked content in a base layer. The original content without masking can be encoded in the enhancement layer and encrypted using encryption keys 210. The user data fields provisioned in the SEI in the H.264 AVC/SVC standards can be used to convey the metadata. The metadata includes, but is not limited to, ROI boundary coordinates information, flags indicating a presence of encrypted video, and information required to derive decryption keys so that as layers (video frames associated with base layer and enhancement layer), anonymized layer comprises no privacy-sensitive elements (base layer with video frame masked content) and at least one further privacy-controlled layer comprising one or more privacy sensitive elements (enhancement layer with original content)) (Examiner Notes: In the instant application specification Par. (0056) describes anonymized base layer and enhancement layer similar to the mapping above therefore it will be broadly and reasonably interpreted that anonymized base layer represents a masking, coding or unrevealed layer over the privacy sensitive elements and that the enhancement layer represents in the original sequence or content of the media as shown in the mapping above))

	Regarding Independent Claim 28 (Currently Amended), claim 28 is a method claim that recites similar limitations to independent apparatus claim 21 and the teachings of Rao Ur, Frank and Sherrets address all the limitations discussed in claim 21 and are thereby rejected under the same grounds.


Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”) and Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”), Frank et al. (U.S Pub. No. 20160224803, hereinafter referred to as “Frank”) and Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”) in further view of Sharifi et al. (U.S Pub. No. 20180285592, hereinafter referred to as “Sharifi”)

	Regarding Dependent Claim 20 (Currently Amended), the combination of Rao Ur, Frank and Sherrets teach the apparatus of claim 17, Rao further teaches the apparatus of claim 17, wherein the source media content comprises image data, (Par. (0035-0036) “he video surveillance equipment (e.g., cameras 302.sub.1, . . . , 302.sub.N and/or video recorders 314.sub.1, . . . , 314.sub.M) is used in conjunction with sensors 308 which detect motion, intrusion and/or article theft in facilitates (e.g., retail stores). The alarm events from the sensors when combined with the image/video feeds provide situational awareness. [..] images and/or videos are captured by camera(s) 302.sub.1, . . . , 302.sub.N and/or video recorder(s) 314.sub.1, . . . , 314.sub.M. The captured images are processed by the computing device 304 for encoding the same with privacy masking features. The privacy masking features can include, but are not limited to, image blurring. The privacy masking features are located within the image/video so as to obscure privacy sensitive areas thereof”; source media content (video surveillance with camera) comprises image data (images))
	wherein the apparatus is further caused to analyse the image data for detecting privacy-sensitive elements, (Par. (0046) “the images and/or video content (which are specified by the metadata thereof) are optionally analyzed to determine if the privacy masking features therein are compliant with privacy masking requirements.”; analyse the image data (images are analyzed) for detecting (determining)), (Par. analyzing of image data corresponding to privacy-sensitive elements (privacy sensitive area))
	classify regions of the image data comprising privacy-sensitive elements and (Par. (0022) “The following discussion assumes that detected faces or other configured ROI in video frames are masked by appropriate blur filters”; classify regions of the image data (detected faces in video frames)), (Par. (0036) “The privacy sensitive areas can include, but are not limited to, areas representing a physical attribute of at least one person (e.g., a person's face), license plates, and/or access points to certain areas of a facility.”; privacy sensitive areas corresponding to classify regions of image data ( a person’s face)), (Par. (0026) “the IP camera 112. For instance, occurrence of an EAS alarm or recognizing a face of a shoplifter by video analytics can be used to inhibit the masking function. The video clips required for verification by CMS operators need to have both pre-alarm and post alarm content.”; classify regions of image data (recognizing a face))
	However Rao Ur, Frank and Sherrets do not explicitly teach assign privacy levels according to content owner's preferences, and include or avoid privacy-sensitive 
	Wherein Sharifi teaches assign privacy levels according to content owner's preferences, and   (Par.  (0028) “may assign a privacy level of “very private” for the social security information, a privacy level of “semi-private” for the salary information, and a privacy level of “non-private” for the start date.”; assign privacy levels), (Par. (0035) “determine threshold speed based on a privacy level of the information. For example, higher privacy levels may correspond to a higher threshold speed. For instance, personally identifiable information may correspond to a higher threshold speed than entertainment information. In some instances, PMM 126 may set the threshold speed based on the highest privacy level associated with the information to be output by computing device”; privacy levels according to content owners preferences (higher privacy levels corresponding to personally identifiable information)), (Par. (0054-0055) “IPM 230 may determine whether an individual other than the active user of computing device  [..] may assign a relatively high privacy level (e.g., 90 out of 100) to information associated with certain application modules (e.g., financial application modules), a medium privacy level (e.g., 60 out of 100) to information associated with other application modules (e.g., messaging application modules), and relatively low privacy level (e.g. 20 out of 100) to information associated with still other application modules (e.g., entertainment application modules).”; privacy levels corresponding to content owner (users) preference (associated with certain application modules))
	include or avoid privacy-sensitive elements in the privacy-controlled components on the basis of the assigned privacy levels. (Par. (0029) “may include privacy-sensitive elements (include private information) on the basis of the assigned privacy levels ( may provide an indication of a privacy level corresponding to private information)), (Par. (0028) “may assign a privacy level of “very private” for the social security information, a privacy level of “semi-private” for the salary information, and a privacy level of “non-private” for the start date.”; privacy-sensitive elements (very private/semi-private information of social security) on the basis of the assigned privacy levels (assign a privacy level))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sharifi within the teachings of Rao Ur, Frank and Sherrets because of the analogous concept of privacy control and controlling access of images, videos and media contents of devices. Sharifi includes a process of assigning privacy levels based on the content owner’s preferences and including privacy-sensitive elements in the components based on the assigned privacy levels. This is significant because on platform services such as social media application or programs dealing with digital media content not all privacy levels are the same. The user can have the control and availability to choose which user’s, groups or organization that have permission to view their personal content and limit others from having access to the same content. This provides support to the user by not only creating mechanisms that simplify their policies as well as stop illegitimate entities from being able to view, .


Claims 22-23 and 29-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”), Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”), Frank et al. (U.S Pub. No. 20160224803, hereinafter referred to as “Frank”) and Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”) in further view of Code et al. (U.S Pub. No. 20170214522, hereinafter referred to as “Code”)

	Regarding Dependent Claim 22 (Currently Amended), the combination of Rao Ur, Frank and Sherrets teach the apparatus of claim 21, Rao further teaches - cause decoding of the at least one of the privacy-controlled components or cause sending of the at least one of the components for a media player device. (Par. (0023) “A standard decoder can decode the resulting video streams wherein the displayed content corresponding to the ROIs is masked out. Those video decoders (which are configured with appropriate decryption keys and algorithms) are able to decoding of the at least one of the components (decode the resulting video streams), (Par. (0047) “During the manual verification process, a decoder decodes the privacy masking features of the ROIs. The decoder has access to the regions and boundary information for static and dynamic ROIs contained in the metadata of the captured image(s) and/or video. The decoder extracts the region and boundary information from the metadata, and overlays an outline around the privacy masked ROIs”; decoding of images/video), (Par. (0050) “performing operations by a decoder to decode at least a portion of the images and/or video captured in previous step 504; generating re-encoded images and/or video by re-encoding the decoded portion of images and/or video without adding privacy masking features thereto; and communicating (1) the images and/or video captured in step 512 and/or (2) the re-encoded images and/or video to an appropriate authority.”; causing decoding (decode at least a portion of the image/video captured))
	However Rao and Ur do not explicitly teach the apparatus of claim 21, wherein the accessing at least one of the privacy-controlled components further comprises: - send a request for at least one of the privacy-controlled components, - receive a signed token indicating at least one of the privacy-controlled components that are allowed to be delivered to the media content user, - send the signed token to an entity storing and/or controlling access to the media vector, - receive the at least one of the privacy-controlled components from the entity, and
	Wherein Code teaches the apparatus of claim 21, wherein the accessing at least one of the privacy-controlled components further comprises:
 - send a request for at least one of the privacy-controlled components, (Par. (0017) “Transfer of a token from user A to user B may use a request and it is digitally signed by a user′ private key. The request may consist of user A's public key, token information such as which token and the amounts to transfer, a recipient's wallet address.”; (request sent from User A to User B)
- receive a signed token indicating at least one of the privacy-controlled components that are allowed to be delivered to the media content user, (Par. (0017) “The request may consist of user A's public key, token information such as which token and the amounts to transfer, a recipient's wallet address [..] the transaction was allowed to perform such a transfer because the network can derive the address from the provided transaction and verify that the address has the correct token balance available to transfer. [..] user B whose address was specified in the transaction now has rights to transfer the amount of the token and that user A specified.”; request with token is digitally signed; signed token indicating at least one of the components allowed (transaction was allowed to perform [..] User B [..] now has rights))
- send the signed token to an entity storing and/or controlling access to the media vector, (Par. (0017) “the request may consist of user A's public key, token information such as which token and the amounts to transfer, a recipient's wallet address. The ledger that receives the transaction”; send the signed token to an entity storing (signed token sent to storage ledger)), (Par. (0024) “The hashed tokenized digital media file may be cryptographically secured 160 on a distributed ledger”; signed token (hashed tokenized digital media) to an entity storing (on a distributed ledger))
- receive the at least one of the privacy-controlled components from the entity, and (Par. (0019-0020) “The units of tokenized value may be a native blockchain token digital loyalty token, native blockchain token digital currency token such as Bitcoin or any other native blockchain digital loyalty token or currency token, a native permissioned distributed ledger token, a metadata protocol token or digital loyalty token or currency token on top of a distributed ledger protocol, [..] may receive the digital media file embedded with additional tokens as a reward for the purchase. The customer can redeem the rewards for other goods or services, separate the reward to keep or sell, and/or sell the rewards embedded with the digital video file to another party. Smart contracts may or may not be involved.”; digital media with token received by customer from entity (blockchain/distributed ledger)), (Par. (0026-0027) “the tokenized digital media content may be accessed as a blockchain, with each [digital? or some other type of frame?] frame representing a block. The blockchain can be navigated using a blockchain explorer to find specific blocks of content or blocks of blocks of content.  [..] may allow the original creator or owner of the digital media rights to receive detailed data on the ownership and playback of the tokenized digital media content.”; from the entity (from the blockchain); receive the at least one of the components (digital media with token/data to be received from owner from blockchain))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Code within the teachings of Rao Ur, Frank and Sherrets because of the analogous concept of authentication of media content corresponding to access control. Code includes a process of sending a request 
The motivation to combine these references is by implementing a digitally signed token correlating to access the user is protected from unauthorized user’s or groups attempting to hack, view personal media content that is not permitted and further damage confidential or private contents that the puts the user in a state of vulnerability and harm. This in return maintains high integrity of the user accessing their media contents and promotes free flowing communication to be able to share contents with their preferred users or groups. 

	Regarding Dependent Claim 23 (Currently Amended), the combination of Rao Ur, Frank and Sherrets do not explicitly teach the apparatus of claim 22, wherein the request for at least one of the privacy-controlled components and/or a message to the entity comprising the signed token are signed with a private key associated with the 
	Wherein Code teaches the apparatus of claim 22, wherein the request for at least one of the privacy-controlled components and/or a message to the entity comprising the signed token are signed with a private key associated with the media content user, and/or (Par. “cryptographic key pair for the digital media file being tokenized. The key pair may comprise a public key/private key pair that is used to access the token   [..] Transfer of a token from user A to user B may use a request and it is digitally signed by a user′ private key. The request may consist of user A's public key, token information such as which token and the amounts to transfer, a recipient's wallet address. The ledger that receives the transaction is able to verify using the signature and a public key that the creator of the transaction was allowed to perform such a transfer because the network can derive the address from the provided transaction and verify that the address has the correct token balance available to transfer.”; request for at least one of the components (request of User A) the signed token with a private key (request with token/key is signed by user’s private key) associated with a media content user (digital media associated with user))
the at least one of the privacy-controlled components of the media vector are received in encrypted form and decrypted with a private key associated with the media content user.


	Regarding Dependent Claims 29-30 (Currently Amended), claims 29 and 30 recite similar limitations to dependent claims 22 and 23 and the teachings of Rao Ur, Frank, Sherrets and Code address all the limitations discussed in claims 22 and 23 and are thereby rejected under the same grounds.


Claims 24 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”), Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”) Frank et al. (U.S Pub. No. 20160224803, hereinafter referred to as “Frank”) and Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”) in further view of Brown et al. (U.S Pub. No. 20170301047, hereinafter referred to as “Brown”)

	Regarding Dependent Claim 24 (Currently Amended), the combination of Rao Ur, Frank and Sherrets do not explicitly teach the apparatus of claim 21, wherein the privacy control information is stored in the blockchain ledger in response to validation of a blockchain transaction comprising assigned [no antecedent basis] privacy control information.
the apparatus of claim 21, wherein the privacy control information is stored in the blockchain ledger in response to validation of a blockchain transaction comprising assigned privacy control information. (Par. (0025) “for receiving a transaction, the transaction comprising a command and identifying an input state object stored in the database;”; storing transaction in database), (Par. (0141) “privacy data from the transaction and input state objects, wherein privacy data includes party identity or other data marked as private;, and signing the transaction by the validating protocol and establishing that the proposed transaction is valid.”; transaction corresponding to privacy control information (privacy data)), (Par. (0013) “a distributed ledger, comprises: establishing, by a processor at first node of a distributed ledger network, a database for storing state objects; storing, by the processor,”; blockchain ledger (distributed ledger) used for storing), (Par. (0023) “validating the proposed transaction is performed using a sub-process comprising: screening privacy data from the transaction and input state objects, wherein privacy data includes party identity or other data marked as private; wherein and signing the transaction by the validating smart notary and establishing that the proposed transaction is valid [..] submitting the transaction to a date time service, wherein the date time service functions as an notary to the distributed ledger. The step of verifying the uniqueness of the transaction further comprises: submitting the proposed transaction to a notary”; in response to validation (validation of transaction with privacy data performed before storing privacy data in blockchain ledger (submitting the transaction to [..] the distributed ledger)), (Par. (0069) “data or information 124, such as information associated with rights or obligations assigned to assigned privacy control information (transaction corresponding to assigned digital content), (Par. (0029) “A privacy preserving service for screening private data associated with the transaction or the input state object from any third party or third party oracle that may not be a party to the transaction. The privacy preserving service references state objects or data within state objects by cryptographic hash to preserve privacy.”; assigned privacy control information (transaction associated with private data of privacy service))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brown within the teachings of Rao Ur, Frank and Sherrets because of the analogous concept of privacy and access control corresponding to authentication of devices in communication. Brown includes a process where the privacy control information is stored in a blockchain ledger only after the blockchain transaction that has assigned privacy control information is validated. This is significant because by storing after validation transactions with specified and assigned privacy control information the system is protected from compromise, inaccurate or modified transactions. By implementing a blockchain ledger a consensus of nodes validate all transactions before they are added or stored. This proves important for digital media or content of users with specific assigned privacy information, designating who is allowed to have access and view their content and who are not permitted. 
	The motivation to combine these references is by implementing a blockchain ledger with validated blockchain transaction stored with privacy control information, the user is assured that sensitive information stored within the blockchain network is less 

	Regarding Dependent Claim 31 (Currently Amended), claim 31 recites similar limitations to dependent claim 24 and the teachings of Rao Ur, Frank, Sherrets and Brown address all the limitations discussed in claim 24 and is thereby rejected under the same grounds. 


Claims 25 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”), Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”) Frank et al. (U.S Pub. No. 20160224803, hereinafter referred to as “Frank”), Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”)and Rogers et al. (U.S Pub. No. 20180041571, hereinafter referred to as “Rogers”) in further view of Code et al. (U.S Pub. No. 20170214522, hereinafter referred to as “Code”)

	Regarding Dependent Claim 25 (Currently Amended), the combination of Rao Ur, Frank and Sherrets do not explicitly teach the apparatus of claim 21, wherein a smart contract controls access to the media vector on the basis of assigned privacy control information and issues tokens for verified media content requesting entities, 
the apparatus of claim 21, wherein a smart contract controls access to the media vector on the basis of assigned privacy control information and issues tokens for verified media content requesting entities, (Par. (0056) “to consume media content and/or interact with the blockchain 108. The devices 106 may receive a file that includes content or the blockchain 108 for a song. For example, any of the devices 106 may receive a file corresponding to a record for a media content on the blockchain 108 which, as discussed above, may include the minimum permissible characterization or other attributes of the song. The file may include only the media content, or any parts of the record for the media content [..] may be able to, or required to by smart contracts or other access control mechanisms in the file, perform one or more action related to the song.”; smart contract corresponding to access control to the media vector (media content/audio recording of song)), (Par. (0034) “a song may be divided into information that is public and information that is non-public or private. Public information may include information that is publicly-viewable through the system, where the “public” may be any registered or unregistered user of the system. Publicly-viewable information may include information that may be used by others in identifying a piece of media or using the media, such as information regarding a name of a song or an artist who contributed to a song. In some cases, all information about a media or about interests in a media may be public. In other cases, some information characterizing a media may be private”; assigned privacy control information (private or public media content of song)), (Par. (0084) “A token may correspond to a user's ability to make a modification to the blockchain. Each interaction with the blockchain may “spend” a token. For example, uploading a new media content .”; issue tokens to verified media content requesting entities (users may be granted a fixed number of tokens [..] verified by another user or party)), (Par. (0078) “the system may record a conflict in the transaction record for the media content. Recording a conflict may comprise creating an entry in the transaction record including an identity of the first party, an identity of the second party, and record of the declination of the association. In some embodiments, recording the conflict may comprise issuing a request or update to the blockchain indicating that the second party declined the association”; media content requesting entities (first and second party requesting corresponding to transaction of media content))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rogers within the teachings of Rao Ur, Frank and Sherrets because of the analogous concept of privacy and access control corresponding to media content. Rogers includes a process where a smart contract 
	However Rao Ur, Frank, Sherrets and Rogers do not explicitly teach each token indicating media components allowed to be provided to a media content requesting entity.
	Wherein Code teaches, each token indicating media components allowed to be provided to a media content requesting entity (Par. (0006) “a digital media file within an electronic distributed ledger comprises generating a digital token associated with the digital media file, comprising a set of stored rules attached to the digital media file”; media component (digital media) associated with token indicating allowance (set of rules)), (Par. (0017) “ a cryptographic key pair for the digital media file being tokenized. The key pair may comprise a public key/private key pair that is used to media requesting entity (request of User A) allowed to be provided token (the request may consist of key/token) [..] allowed to perform such a transfer)), (Par. (0016) “The files may have the ability of separating from each other into multiple new digital tokens depending on the rules of the token.”; each token indicating media components allowed ( new digital tokens depending on the rules of the token))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Code within the teachings of Rao Ur, Frank, Sherrets, and Rogers because of the analogous concept of authentication of media content corresponding to access control. Code includes a process where each token indicates media components to be provided to a media requesting entity, this is important because by utilizing a token, the system is provided with an extra layer of protection. This is due to the token being an indicator of which access is permitted by the media content user and is used as a form of comparison when requesting entities are attempting to access the media content. This is vital because it provides by using each token serving as a representative of access allowed it discourages unauthorized 
The motivation to combine these references is by implementing a digitally signed token correlating to the allowance or access of the user when requested the system is protected from hacking, as well as from viewing personal media content that is not permitted. This safeguards the system from damage to confidential or private contents that the puts the user in a state of vulnerability and harm. This in return maintains high integrity of the user accessing their media contents and promotes free flowing communication to be able to share contents with their preferred users or groups. 

Regarding Dependent Claim 32 (Currently Amended), claim 32 recites similar limitations to dependent claim 25 and the teachings of Rao Ur, Frank and Sherrets, Rogers and Code address all the limitations discussed in claim 25 and are thereby rejected under the same grounds.



Claim 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S Pub. No. 20170076572, hereinafter referred to as “Rao”), Ur et al. (U.S No. 9298931, hereinafter referred to as “Ur”) Frank et al. (U.S Pub. No. 20160224803, hereinafter referred to as “Frank”) and Sherrets et al. (U.S Pub. No. 20150186660, hereinafter referred to as “Sherrets”) in further view of Hurwitz et al. (U.S Pub. No. 20130347057, hereinafter referred to as “Hurwitz”)

	Regarding Dependent Claim 27 (Currently Amended), the combination of Rao Ur, Frank and Sherrets do not explicitly teach he apparatus of claim 21, wherein the privacy control information for each of the privacy-controlled components is stored in a privacy array, wherein the privacy array comprises an entry for each privacy-controlled component and the source media content, the entry comprising a hash of associated media content and one or more privacy parameter portions comprising parameters on at least one of restriction, storing, and usage of media content.
	Wherein Hurwitz teaches the apparatus of claim 21, wherein the privacy control information for each of the privacy-controlled components is stored in a privacy array, wherein the privacy array comprises an entry for each privacy-controlled component and the source media content, the entry comprising a hash of associated media content and one or more privacy parameter portions comprising parameters on at least one of restriction, storing, and usage of media content. (Par. (0026) “The primary content, the meta-content elements, or both, may have associated privacy rules. At least one meta-content element of the plurality of meta-content elements is selected as having privacy protected information specified in the privacy rules. The method determines a set of meta-content items of the selected meta-content element that are subject to a correlation restriction based on evaluation of the privacy rules”; privacy control information (meta-data corresponding to privacy protected information) and privacy array (set of meta-data items associated with privacy protected information and rules)), (Par. (0036) “the meta-content element may have its own set of associated meta-content elements. The privacy rules may be inherited by meta-content elements, for example, when conditional rules along with privacy rules allow creation of the meta-content element, any of these rules may coerce inheritance of privacy rules during or after creation.”; privacy array (set of meta-data corresponding to privacy)), (Par. (0039) “data storage, etc., that are operatively coupled to each other via network connections. For example, the meta-content elements 119 may be stored on a content server or data repository in some embodiments”; stored in a privacy array (set of meta-data corresponding to privacy is stored)), (Par. (0060) “may select from the entire collection of all meta-content elements subset "A" that has catalog metadata specifying that the primary content is a drama. As shown in 1103, the correlation engine may filter subset A to select a subset "B" that has meta-content elements for closed-caption and audio analysis. The correlation engine may then enter a loop operation related to the meta-content element subset B as shown starting in block 1105. That is, the correlation engine may scan the closed-caption meta-content elements for the required words "stop, police" as shown in 1107. If the required closed-caption text is found as shown in decision block 1109, the correlation engine may scan the audio meta-content element for the required gunshot audio signature”; privacy array (collection of meta-content elements corresponding to privacy) and hash of associated media content (audio signature)), (Par. (0015) “involve locating video event sequences including flash frame, logo and black frame in a specified order, and audio events including a station-identifier hash of associated media content (identifier/signature corresponding to video/audio event)), (Par. (0034) “The privacy rules 135 may therefore place a correlation restriction on certain information objects such as meta-content elements, meta-content segments and/or meta-content items to either prevent any correlation at all or to prevent co-occurrence of the correlation restricted information object.”; one or more privacy parameter portion (privacy rules therefore place) comprising parameters on at least one of restrictions (restricted information) of media content (meta-data corresponding to media content)), (Par. (0036) “the term meta-content as used herein may refer to metadata that may be considered content in and of itself. For example, such meta-content may be a multimedia content or other audiovisual content such as a "director's cut" of a movie content”; meta-content associated with media content (multimedia content)), (Par. (0031) “the privacy manager 123 restricts actions and/or results that may be obtained by the correlation engine 101, which correlates and indexes metadata and/or meta-content.  [..]The variety of data sources 113 may provide primary content, and associated metadata and/or meta-content, received from a variety of providers. The variety of providers may provide, for example, catalog metadata 115 and various forms of primary content 117 such as, but not limited to video content, audio content, etc. The catalog metadata 115 and various forms of primary content 117 such as, but not limited to video content, audio content, etc. The catalog metadata 115 may be independent metadata and/or meta-content, or may be associated with corresponding pieces of primary content 117”; privacy array (set of metadata) comprises an entry (catalog metadata) and a source media content (data source corresponding to video/audio content))

The motivation to combine these references is because by implementing in the privacy parameters that include restriction the user is provided control on who can view, interact or have access to their digital media contents and restrict untrustworthy or unrecognizable user’s or groups attempting to have access to sensitive information. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Androulaki; Elli (U.S Pub. No. 20170155515) “SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR PRIVACY-PRESERVING TRANSACTION VALIDATION MECHANISMS FOR SMART CONTRACTS THAT ARE INCLUDED IN A LEDGER”. Considered this reference because it addressed the use of a blockchain ledger and a smart contract regulated access with tokens in correlation to media content.

Garralda; Pablo. (U.S Pub. No. 20130305383) “SYSTEM AND METHOD TO PROTECT USER PRIVACY IN MULTIMEDIA UPLOADED TO INTERNET SITES”. Considered this application because it relates to privacy control corresponding to media content or multimedia uploads similar to the social media captured images/videos of platform services in the instant application. 

Gisolfi; Daniel A. (U.S Pub.  No. 20180341775) “DIGITAL LICENSE AUTHENTICATION WITH SECURE PRIVACY LOGGING”. Considered this . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             	/Jeremy S Duffield/           Primary Examiner, Art Unit 2498